Held--The law seems to be settled that one who takes in good faith and for valuable consideration in the usual course of business a bank bill, takes also a good title to the same although the same has been stolen, and although the same in fact is received from the thief himself.
Nor in our opinion does seotion 1914, Revised 'Statutes, affect the title of such purchaser or operate to deprive him of his property.
It follows that the Railroad Company having taken the bill in question in the manner above stated, had a good title to the same which it lawfully conveyed to the city of Cincinnati, who was at the time of commencement of this suit the owner of and entitled to the possession of the same.
The judgment of the court of oommon pleas was, therefore, correct, and the same is hereby affirmed.